t c memo united_states tax_court john j and mary frances maloney petitioners v commissioner of internal revenue respondent docket no 8175-02l filed date john j and mary frances maloney pro sese jack t anagnostis for respondent memorandum findings_of_fact and opinion ruwe judge this case arises from a petition filed pursuant to sec_6330 the issue for decision is whether respondent’s determinations to proceed with the 1all section references are to the internal_revenue_code as amended collection by levies of petitioners’ unpaid tax for and mr maloney’s unpaid tax for should be sustained findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in perkiomenville pennsylvania at the time of filing the petition on date respondent issued a notice_of_deficiency to petitioners in which he determined a deficiency and additions to tax for their taxable_year petitioners filed a petition with the tax_court disputing respondent’s determinations in those proceedings the parties stipulated the amount of credits for federal_income_tax withholdings including fica_taxes the parties reached a basis of settlement in that case stipulating the deficiency for the tax_court entered its decision on date incorporating respondent’s computation for decision the computation for decision incorporated the stipulated deficiency for and stated that there were additional withholding credits of dollar_figure for on date respondent assessed the deficiency and credited petitioners for the additional withholding credits for mr maloney filed an individual federal_income_tax return for listing his filing_status as married filing separate he reported a net profit of dollar_figure and dollar_figure in self-employment_tax with respect to his consulting engineer business the self- employment_tax reported on the return was erroneously computed and respondent increased mr maloney’s self-employment_tax liability to dollar_figure respondent assessed the increased amount petitioners did not pay the entire amount of their assessed tax_liabilities for and respondent mailed to petitioners a notice_of_intent_to_levy dated date advising them of their right to request a hearing with respect to their unpaid tax for he also mailed to mr maloney a notice_of_intent_to_levy dated date advising him of his right to request a hearing with respect to his unpaid tax for petitioners timely filed a request for a hearing with respect to the notice_of_intent_to_levy for mr maloney timely filed a request for a hearing with respect to the notice_of_intent_to_levy for a document attached to each of those requests states please be advised that there are no taxes owed for the tax_year there were overpayments of fica_taxes for the years the reason for the overpayments is john j maloney associates is a sole_proprietor and as such cannot be an employee the same holds true for mary f maloney the overpayments are based on the following the amount of fica tax on john j maloney as a sole_proprietor is less than as an employer-employee the amount of fica tax on mary f maloney is zero since all the income would be taxed through john j maloney the following are the amounts of overpayment total fica overpayments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure please apply the overpayments to the outstanding taxes owed less any interest or penalties since the monies were paid before the tax was due please forward a check in the amount of any overpayments to john j maloney at the above address on date respondent issued a notice_of_determination to petitioners with respect to their unpaid tax for in which he determined the taxpayer wrote that there were overpayments of fica_taxes for the years and these overpayments total dollar_figure the reason for the overpayments is that john j maloney associates is a sole_proprietor and as such cannot be an employee the same holds true for mary f maloney the amount of fica tax on john j maloney as a sole_proprietor is less than as an employer-employee the amount of fica tax on may sic f maloney is zero since al sic the income would be taxed through john j maloney at the hearing the taxpayer stated that this issue was settled by the tax_court and he owed no tax for he also stated that it appeared that the statute for assessment was gone when the liability was assessed he also questioned whether the assessed interest was correct review of closed appeals cases indicated that the tax_court case settled by the tax_court for the tax_year ending date was for the same amount as the assessment the statute for assessment_date was verified the assessment was timely the assessed interest was correct the taxpayer stated that there was excess fica tax calculated and paid for years not under appeals jurisdiction he wanted the overpayments transferred to this year the taxpayers were sent publication the audit_reconsideration process to help them pursue these adjustments respondent determined that no collection alternatives were offered and that the levy should proceed for also on date respondent issued a notice_of_determination to mr maloney with respect to his unpaid tax for respondent determined that mr maloney’s fica claims were for years other than that mr maloney could pursue those claims through the audit_reconsideration process that no collection alternatives had been offered and that the levy should proceed petitioners did not file within the applicable statutory period a claim_for_refund_or_credit for fica_taxes that they claim to have overpaid between and petitioners did submit to respondent several letters requesting respondent to recalculate their fica withholdings for years other than and and to apply what petitioners alleged to be excess fica withholdings to their outstanding balances for and 2in a letter to respondent dated date mr maloney stated his belief that he did not owe any_tax listed approximate amounts of fica_taxes that he claimed he had overpaid and asked respondent to apply the claimed overpayments to any outstanding liabilities this letter did not identify any particular tax_year in a letter dated date mr maloney advised respondent of his position that he did not owe any_tax for this letter is the same letter which is attached to the forms request for a collection_due_process_hearing for and in a letter dated date addressed to respondent mr maloney asked respondent to calculate excess fica continued opinion this case involves determinations under sec_6330 to proceed with proposed levies to collect petitioners’ unpaid tax for and mr maloney’s unpaid tax for a taxpayer is entitled to notice before levy and notice of the right to a fair hearing before an impartial officer of the internal_revenue_service irs office of appeals sec_6330 and b and d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 petitioners’ only argument is that they overpaid their fica_taxes in through and those overpayments should be applied to their outstanding tax_liabilities for and respondent argues that petitioners cannot seek redetermination of their tax_liability that they did not timely request credit for any overpaid fica_taxes for through and that he continued withholdings for through and to apply the excess to his outstanding liability for also in a letter dated date addressed to respondent mr maloney asked respondent to calculate excess fica withholdings for through and to apply the excess to his outstanding liability for on date petitioners requested audit_reconsideration for and mr maloney requested audit_reconsideration for regarding their claimed excess fica payments did not abuse his discretion in denying petitioners’ request to apply fica credits against their unpaid tax_liabilities the parties stipulated a certified transcript of account for petitioners’ taxable_year the certified transcript of account shows that on date respondent assessed the stipulated deficiency and gave petitioners a withholding credit of dollar_figure petitioners claim that the overpayment of fica tax in was actually dollar_figure however in the prior tax_court proceeding petitioners and respondent stipulated the amount of credits for increased federal_income_tax withholdings including fica_taxes petitioners did not present any evidence that their excess withholdings for exceeded those amounts petitioners also claimed fica overpayments for through in their requests for a sec_6330 hearing and claimed a fica overpayment for in their posttrial memorandum none of those years were before the irs office of appeals further petitioners did not file within the applicable statutory period a claim_for_refund_or_credit for fica_taxes that they claim to have overpaid between and petitioners contend 3under sec_6413 if certain other conditions are met an overpayment of employment_taxes including an overpayment of fica_taxes shall be refunded in such manner and at such times subject_to the statute_of_limitations properly applicable thereto as the secretary may by regulations prescribe sec_6511 provides in part sec_6511 period of limitation on filing continued however that the fica withholdings for through were erroneous deposits of fica tax for through and that those deposits represent overpayments that can be used to correct a deficiency or be refunded at any time petitioners suggest that the statute_of_limitations applicable to claims for a credit or a refund of tax applies only to payments of tax and not deposits even if we were to assume that petitioners are correct and deposits are not subject_to a statute_of_limitations they presented no evidence that they made deposits or that any fica_taxes were assessed after the applicable_period of limitations had expired continued claim --claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid 4petitioners cite 995_f2d_205 fed cir 914_f2d_499 4th cir and harden v united_states 74_f3d_1237 5th cir unpublished for their position that a voluntary remittance to the irs before an assessment of tax is made is a deposit and not a payment of tax and that no statute_of_limitations applies to deposits however the critical fact in each of those cases was that the remitted amounts had not been assessed before the period of limitations for assessment expired and the courts of appeals in cohen and harden treated the remittances as refundable deposits cf sec_6401 and sec_6402 in the instant case there is no evidence or suggestion that the fica withholdings were assessed untimely we cannot agree that those withholdings are deposits on the basis of the cases that petitioners cite moreover even if we were to consider petitioners’ claims of overpayments for the years through we have no basis upon which to conclude that there were actual overpayments of fica_taxes for those years the only evidence that petitioners presented in support of their claimed overpayments was numerous letters that petitioners sent to respondent asking him to recalculate their fica_taxes those letters do not establish petitioners’ claimed overpayments petitioners do not raise any collection alternatives or other relevant issues relating to their unpaid taxes or the proposed levies in the petition mrs maloney requested relief from joint_and_several_liability however she no longer wishes to pursue her request for relief we hold that the appeals officer’s determinations to proceed with collection by levies were not an abuse_of_discretion decision will be entered for respondent 5we note that petitioners’ taxable_year was at issue in the prior tax_court proceeding discussed above the parties stipulated a decrease in fica tax withheld for mr maloney an increase in federal_income_tax withheld for mrs maloney’s employee portion of the fica tax withheld and an increase to federal_income_tax withheld for mr maloney for the tax_court decision document incorporating respondent’s computation states that there is no deficiency in income_tax due from nor overpayment due to the petitioners for the taxable_year 6a copy of a written withdrawal of mrs maloney’s request dated date was stipulated
